Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elaasar (US 20120192143), in view of Chapman (US 5442738), further in view of Itonori (US 5386508).

Regarding Claim 1, Elaasar (US 20120192143) teaches
 A computer-implemented method comprising:
identifying, by a computing device, predefined elements and relationships between the elements in a digital industry product based on stored rules (Paragraph 0111, an input model 22 is received by the QVT transformation language application 20 in which the transformation language application 20 is configured to transform the input model 22 in a modeling language to an output model 24 conforming to pResults (DSML) 26 containing pattern occurrences);
generating, by the computing device, a diagram based on stored image rules, the diagram including graphical notations and text-based information representing the elements and the relationships between the elements (Claim 1, producing an output model that concisely reports occurrences of those patterns by utilizing transformation logic of the transformation software application and a pattern specification configured as a transformation relation; Paragraph 0075, an alternative provided by pResults output model 24 may be to represent pattern occurrences as a tree 910 of role bindings as shown on the right in FIG. 9);
and determining, by the computing device, that the modified diagram includes at least one predetermined pattern from a plurality of stored patterns using image object detection (Paragraph 0114, At operation 2520, the transformation language application 20 outputs/reports pattern occurrences in the output model (pResults) 24, where the pattern occurrences are instances of the pattern specification in the input model; Paragraph 0062, QVTr (e.g., implemented in the transformation language application 20) allows relations to be specified using a graphical notation that is based on the UML object diagram notation).

	Elaasar did not specifically teach
removing, by the computing device, the text-based information from the diagram to produce a modified diagram,
based on matching an image of a pattern of graphical notations in the modified diagram with at least one image of a pattern of graphical notations in the at least one predetermined pattern using image object detection.

However, Chapman teaches
removing, by the computing device, the text-based information from the diagram to produce a modified diagram (4:28-41, The computer display allows representation of complex mathematical, arithmetic, or logical expressions in a simple graphical style. The structure is consistent with computer windowing styles and standards. In addition the method is simpler and less syntax sensitive than textual algebraic notations. A graphical representation of the associations and relationships of expression elements removes the textual components of the expression syntax).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar’s teaching to Chapman’s in order to map complex nested relationships of logical expressions, mathematical expressions, control flow structures by parsing the textual description of the objects and their relationships and representing the relationships in a simple graphical style (Chapman [Summary]).

Elaasar and Chapman did not specifically teach
based on matching an image of a pattern of graphical notations in the modified diagram with at least one image of a pattern of graphical notations in the at least one predetermined pattern using image object detection.

However, Itonori teaches
based on matching an image of a pattern of graphical notations in the modified diagram with at least one image of a pattern of graphical notations in the at least one predetermined pattern using image object detection (4:34-47, In the figure recognizing unit 6, graphic symbols in the image memory 42 are recognized and instructions corresponding to the results of that recognition are produced as an output. The graphic symbols that are recognized and the meanings of instructions that correspond to those symbols are shown in FIG. 8. The figure recognizing unit 6 may be composed of any device that is capable of recognizing line graphics. For example, the graphic symbols to be recognized are preliminarily registered in a dictionary and figures in an image of interest are pattern-matched with the dictionary to perform graphics recognition).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar and Chapman’s teaching to Itonori in order to reads image composed of characters and line graphics to identify coded 

Regarding Claim 2, Elaasar, Chapman and Itonori teach
The computer-implemented method of claim 1, further comprising generating, by the computing device, a report including information regarding the at least one predetermined pattern (Elaasar [Paragraph 0114, At operation 2520, the transformation language application 20 outputs/reports pattern occurrences in the output model (pResults) 24, where the pattern occurrences are instances of the pattern specification in the input model]).

Regarding Claim 3, Elaasar, Chapman and Itonori teach
The computer-implemented method of claim 2, wherein the report includes characteristics of the predetermined pattern (Elaasar [Paragraph 0114, At operation 2520, the transformation language application 20 outputs/reports pattern occurrences in the output model (pResults) 24, where the pattern occurrences are instances of the pattern specification in the input model]).
	
Regarding Claim 4, Elaasar, Chapman and Itonori teach
The computer-implemented method of claim 2, further comprising sending, by the computing device, the report to a user (Elaasar [Paragraph 0071, The pResults model 24 allows the organization of the detected pattern occurrences in a compact tree data structure for display on display 45 to facilitate their inspection by users]).

Regarding Claim 5, Elaasar, Chapman and Itonori teach
The computer-implemented method of claim 1, wherein the digital industry product comprises one of program code and business process data (Elaasr [Paragraph 0042, Most existing approaches to detect design patterns focus on detecting them in either the source code or a design model in UML]).

Regarding Claim 7, Elaasar, Chapman and Itonori teach   
The computer-implemented method of claim 1, wherein the graphical notations comprise Unified Modeling Language (UML) notations (Elaasar [Paragraph 0062, QVTr (e.g., implemented in the transformation language application 20) allows relations to be specified using a graphical notation that is based on the UML object diagram notation]).

Regarding Claim 11, Elaasar (US 20120192143)
A computer program product, the computer program product comprising one or more computer readable storage media having program instructions collectively stored on the one or more computer readable storage media, the program instructions executable to:
obtain program code; identify classes and relationships between classes in the program code based on stored rules (Paragraph 0111, an input model 22 is received by the QVT transformation language application 20 in which the transformation language application 20 is configured to transform the input model 22 in a modeling language to an output model 24 conforming to pResults (DSML) 26 containing pattern occurrences; Paragraph 0116, The pattern specification 30 defines how classes of the source input model 22 play roles in a pattern and how the classes map to the pattern occurrences);
generate a class diagram based on stored image rules, the class diagram including graphical notations and text-based information regarding the program code  (Claim 1, producing an output model that concisely reports occurrences of those patterns by utilizing transformation logic of the transformation software application and a pattern specification configured as a transformation relation; Paragraph 0075, an alternative provided by pResults output model 24 may be to represent pattern occurrences as a tree 910 of role bindings as shown on the right in FIG. 9)
determine that the modified class diagram includes at least one predetermined pattern from a plurality of stored patterns using image object detection; and generate a report including information regarding the at least one predetermined pattern(Paragraph 0114, At operation 2520, the transformation language application 20 outputs/reports pattern occurrences in the output model (pResults) 24, where the pattern occurrences are instances of the pattern specification in the input model; Paragraph 0062, QVTr (e.g., implemented in the transformation language application 20) allows relations to be specified using a graphical notation that is based on the UML object diagram notation).

Elaasar did not specifically teach

based on matching an image of a pattern of graphical notations in the modified diagram with at least one image of a pattern of graphical notations in the at least one predetermined pattern using image object detection.

However, Chapman teaches
remove the text-based information from the class diagram to produce a modified class diagram (4:28-41, The computer display allows representation of complex mathematical, arithmetic, or logical expressions in a simple graphical style. The structure is consistent with computer windowing styles and standards. In addition the method is simpler and less syntax sensitive than textual algebraic notations. A graphical representation of the associations and relationships of expression elements removes the textual components of the expression syntax).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar’s teaching to Chapman’s in order to map complex nested relationships of logical expressions, mathematical expressions, control flow structures by parsing the textual description of the objects and their relationships and representing the relationships in a simple graphical style (Chapman [Summary]).

Elaasar and Chapman did not specifically teach


However, Itonori teaches
based on matching an image of a pattern of graphical notations in the modified diagram with at least one image of a pattern of graphical notations in the at least one predetermined pattern using image object detection (4:34-47, In the figure recognizing unit 6, graphic symbols in the image memory 42 are recognized and instructions corresponding to the results of that recognition are produced as an output. The graphic symbols that are recognized and the meanings of instructions that correspond to those symbols are shown in FIG. 8. The figure recognizing unit 6 may be composed of any device that is capable of recognizing line graphics. For example, the graphic symbols to be recognized are preliminarily registered in a dictionary and figures in an image of interest are pattern-matched with the dictionary to perform graphics recognition).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar and Chapman’s teaching to Itonori in order to reads image composed of characters and line graphics to identify coded information by recognizing graphic symbols in a diagram using pattern matching with the dictionary (Itonori [4:34-47]).


Regarding Claim 12, Elaasar, Chapman and Itonori teach    
The computer program product of claim 11, wherein the report includes characteristics of the predetermined pattern (Elaasar [Paragraph 0114, At operation 2520, the transformation language application 20 outputs/reports pattern occurrences in the output model (pResults) 24, where the pattern occurrences are instances of the pattern specification in the input model]).

Regarding Claim 13, Elaasar, Chapman and Itonori teach
The computer program product of claim 11, wherein the program instructions further cause the computing device to send the report to a remote computing device (Elaasar [Paragraph 0071, The pResults model 24 allows the organization of the detected pattern occurrences in a compact tree data structure for display on display 45 to facilitate their inspection by users; Paragraph 0123, The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer]).

Regarding Claim 15, Elaasar, Chapman and Itonori teach   
The computer program product of claim 11, wherein the graphical notations comprise Unified Modeling Language (UML) notations (Elaasar [Paragraph 0062, QVTr (e.g., implemented in the transformation language application 20) allows relations to be specified using a graphical notation that is based on the UML object diagram notation]).

Regarding Claim 16, Elaasar (US 20120192143)
A system comprising:
a processor, a computer readable memory, and a computer readable storage medium; program instructions to obtain a digital industry product from a remote computing device; 
program instructions to identify elements and relationships between elements in the digital industry product based on stored rules (Paragraph 0111, an input model 22 is received by the QVT transformation language application 20 in which the transformation language application 20 is configured to transform the input model 22 in a modeling language to an output model 24 conforming to pResults (DSML) 26 containing pattern occurrences);
program instructions to generate a diagram based on stored image rules, the diagram including graphical notations and text-based information representing the elements and the relationships between the elements (Claim 1, producing an output model that concisely reports occurrences of those patterns by utilizing transformation logic of the transformation software application and a pattern specification configured as a transformation relation; Paragraph 0075, an alternative provided by pResults output model 24 may be to represent pattern occurrences as a tree 910 of role bindings as shown on the right in FIG. 9);
program instructions to determine that the modified diagram includes at least one predetermined pattern from the plurality of stored patterns; and program instructions to generate a report including information regarding the at least one predetermined pattern, At operation 2520, the transformation language application 20 outputs/reports pattern occurrences in the output model (pResults) 24, where the pattern occurrences are instances of the pattern specification in the input model; Paragraph 0062, QVTr (e.g., implemented in the transformation language application 20) allows relations to be specified using a graphical notation that is based on the UML object diagram notation).

	Elaasar did not specifically teach
program instructions to remove the text-based information from the diagram to produce a modified diagram,
by comparing objects in the modified diagram to objects in a plurality of stored patterns using image object detection.

However, Chapman teaches
program instructions to remove the text-based information from the diagram to produce a modified diagram (4:28-41, The computer display allows representation of complex mathematical, arithmetic, or logical expressions in a simple graphical style. The structure is consistent with computer windowing styles and standards. In addition the method is simpler and less syntax sensitive than textual algebraic notations. A graphical representation of the associations and relationships of expression elements removes the textual components of the expression syntax).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar’s teaching to Chapman’s in order to map complex nested relationships of logical expressions, mathematical expressions, control flow structures by parsing the textual description of the objects and their relationships and representing the relationships in a simple graphical style (Chapman [Summary]).

Elaasar and Chapman did not specifically teach
by comparing objects in the modified diagram to objects in a plurality of stored patterns using image object detection.

However, Itonori teaches
by comparing objects in the modified diagram to objects in a plurality of stored patterns using image object detection (4:34-47, In the figure recognizing unit 6, graphic symbols in the image memory 42 are recognized and instructions corresponding to the results of that recognition are produced as an output. The graphic symbols that are recognized and the meanings of instructions that correspond to those symbols are shown in FIG. 8. The figure recognizing unit 6 may be composed of any device that is capable of recognizing line graphics. For example, the graphic symbols to be recognized are preliminarily registered in a dictionary and figures in an image of interest are pattern-matched with the dictionary to perform graphics recognition).



Regarding Claim 17, Elaasar, Chapman and Itonori teach   
The system of claim 16, the report includes characteristics of the predetermined pattern (Elaasar [Paragraph 0114, At operation 2520, the transformation language application 20 outputs/reports pattern occurrences in the output model (pResults) 24, where the pattern occurrences are instances of the pattern specification in the input model]).

	Elaasar did not specifically teach
	Wherein the modified diagram comprising an image without any text.

	However, Chapman teaches
	Wherein the modified diagram comprising an image without any text (4:28-41, The computer display allows representation of complex mathematical, arithmetic, or logical expressions in a simple graphical style. The structure is consistent with computer windowing styles and standards. In addition the method is simpler and less syntax sensitive than textual algebraic notations. A graphical representation of the associations and relationships of expression elements removes the textual components of the expression syntax).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar’s teaching to Chapman’s in order to map complex nested relationships of logical expressions, mathematical expressions, control flow structures by parsing the textual description of the objects and their relationships and representing the relationships in a simple graphical style (Chapman [Summary]).

Regarding Claim 20, Elaasar, Chapman and Itonori teach   
The system of claim 16, wherein the graphical notations comprise Unified Modeling Language (UML) notations (Elaasar [Paragraph 0062, QVTr (e.g., implemented in the transformation language application 20) allows relations to be specified using a graphical notation that is based on the UML object diagram notation]).


Claims 6, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Elaasar (US 20120192143), in view of Chapman (US 5442738) and Itonori (US 5386508), further in view of White (US 20130346940).

Regarding Claim 6, Elaasar, Chapman and Itonori teach   
The computer-implemented method of claim 1.

Elaasar, Chapman and Itonori did not teach 


However, White (US 20130346940) teaches
further comprising filtering, by the computing device, the stored patterns to generate a subset of the stored patterns based on the elements, the relationship between the elements, and keywords in the digital industry product, wherein the determining the at least one predetermined pattern comprises determining the at least one predetermined pattern from the subset of the stored patterns (Paragraph 0055, identification is made of the patterns that are to be associated with each category. Any suitable criteria may be used to group patterns together into a given category. In one embodiment, analysis from past design projects may be used to identify patterns that are compatible with each other, and which are therefore grouped together into the same category. This approach could be used to filter out additional patterns that are not compatible with each other. In addition, a pattern may be associated with multiple categories).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar, Chapman and Itonori’s teaching to Whte’s in order to present the design patterns in logical groupings and providing 

Regarding Claim 10, Elaasar, Chapman and Itonori teach   
The computer-implemented method of claim 1.

Elaasar, Chapman and Itonori did not teach   
wherein the computing device includes software provided as a service in a cloud environment.

However, White teaches
wherein the computing device includes software provided as a service in a cloud environment (Paragraph 0069, The software development system 12 further includes a web interface 30 for making the generated application 22 available to mobile computing devices 34-42 via a network 32, such as the Internet. The generated application 22 may be made available as a web service or other browser-accessible application).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar, Chapman and Itonori’s teaching to White’s in order to present the design patterns in logical groupings and providing visualization of the design patterns by grouping the design patterns into categories which 

Regarding Claim 14, Elaasar, Chapman and Itonori teach   
The computer program product of claim 11.

Elaasar, Chapman and Itonori did not teach 
wherein the program instructions further cause the computing device to filter the stored patterns to generate a subset of the stored patterns based on the classes, the relationships between the classes, and keywords in the program code, wherein the determining the at least one predetermined pattern comprises determining the at least one predetermined pattern from the subset of the stored patterns.

However, White (US 20130346940) teaches
wherein the program instructions further cause the computing device to filter the stored patterns to generate a subset of the stored patterns based on the classes, the relationships between the classes, and keywords in the program code, wherein the determining the at least one predetermined pattern comprises determining the at least one predetermined pattern from the subset of the stored patterns (Paragraph 0055, identification is made of the patterns that are to be associated with each category. Any suitable criteria may be used to group patterns together into a given category. In one embodiment, analysis from past design projects may be used to identify patterns that are compatible with each other, and which are therefore grouped together into the same category. This approach could be used to filter out additional patterns that are not compatible with each other. In addition, a pattern may be associated with multiple categories).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar, Chapman and Itonori’s teaching to White’s in order to present the design patterns in logical groupings and providing visualization of the design patterns by grouping the design patterns into categories which include the entry experience, list, details and interaction and entering information (White [Summary]).

Regarding Claim 19, Elaasar, Chapman and Itonori teach   
The system of claim 16.

Elaasar, Chapman and Itonori did not teach 
further comprising program instructions to generate a subset of the stored patterns based on the elements, the relationships between the elements, and keywords in the digital industry product, wherein the determining the at least one predetermined pattern comprises determining the at least one predetermined pattern from the subset of the stored patterns.


further comprising program instructions to generate a subset of the stored patterns based on the elements, the relationships between the elements, and keywords in the digital industry product, wherein the determining the at least one predetermined pattern comprises determining the at least one predetermined pattern from the subset of the stored patterns (Paragraph 0055, identification is made of the patterns that are to be associated with each category. Any suitable criteria may be used to group patterns together into a given category. In one embodiment, analysis from past design projects may be used to identify patterns that are compatible with each other, and which are therefore grouped together into the same category. This approach could be used to filter out additional patterns that are not compatible with each other. In addition, a pattern may be associated with multiple categories).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar, Chapman and Ananth’s teaching to White’s in order to present the design patterns in logical groupings and providing visualization of the design patterns by grouping the design patterns into categories which include the entry experience, list, details and interaction and entering information (White [Summary]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Elaasar (US 20120192143), in view of Chapman (US 5442738) and Itonori (US 5386508), further in view of Seto (US 20070234318).

Regarding Claim 8, Elaasar, Chapman and Itonori teach   
The computer-implemented method of claim 1.

Elaasar, Chapman and Itonori did not teach 
wherein a service provider at least one of creates, maintains, deploys and supports the computing device.

However, Seto (US 20070234318) teaches
wherein a service provider at least one of creates, maintains, deploys and supports the computing device (Paragraph 0069, the service provider can create, maintain, support, etc., a computer infrastructure, such as computer infrastructure 12 (FIG. 1) that performs the process steps of the invention for one or more customers. In return, the service provider can receive payment from the customer(s) under a subscription and/or fee agreement and/or the service provider can receive payment from the sale of advertising content to one or more third parties).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar, Chapman and Itonori’s 

Regarding Claim 9, Elaasar, Chapman and Itonori teach   
The computer-implemented method of claim 1.

Elaasar, Chapman and Itonori did not teach 
wherein the removing the text-based information from the diagram to produce a modified diagram and the determining that the modified diagram includes at least one predetermined pattern from a plurality of stored patterns using image object detection are provided by a service provider on a subscription, advertising, and/or fee basis.

However, Seto (US 20070234318) teaches
wherein the removing the text-based information from the diagram to produce a modified diagram and the determining that the modified diagram includes at least one predetermined pattern from a plurality of stored patterns using image object detection are provided by a service provider on a subscription, advertising, and/or fee basis (Paragraph 0069, the service provider can create, maintain, support, etc., a computer infrastructure, such as computer infrastructure 12 (FIG. 1) that performs the process steps of the invention for one or more customers. In return, the service provider can receive payment from the customer(s) under a subscription and/or fee agreement and/or the service provider can receive payment from the sale of advertising content to one or more third parties).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Elaasar, Chapman and Itonori’s teaching to Seto’s in order to allow a user to specify sensitive information or dynamic information using a mechanism of argument passing, and to generate the code without exposing the information by providing a computer infrastructure (12) to obtain parameter information for a function e.g. java method, using javadoclet tags, where the parameter information includes an input parameter binding and an output binding.


Response to Arguments
Applicant’s arguments with respect to Claims 1-20 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional references to address the newly added claimed limitations.

	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191